DETAILED ACTION
The following is a Non-Final, First Office action on the Merits in response to communications filed August 12, 2020.  Currently, claims 1–20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–8, and 11–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a submission” in lines 2–3, 3–4, and 7.  However, claim 1 previously recites “controlling a submission”.  As a result, the scope of claim 2 is indefinite because it is unclear whether Applicant intends for each recitation of “a submission” to reference the other recitations or intends to introduce different submissions.  For purposes of examination, claim 2 is interpreted as reciting “[[a]] the submission” in lines 2–3, 3–4, and 7.
In view of the above, claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites “a submission” in line 1.  However, claims 1 and 2 previously recite “a submission”.  As a result, the scope of claim 3 is indefinite because it is unclear whether Applicant intends for each recitation of “a submission” to reference the other recitations or intends to introduce different submissions.  For purposes of examination, claim 3 is interpreted as reciting “[[a]] the submission”.
In view of the above, claim 3 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “an input” in line 3.  However, claim 1 previously recites “providing content composed by the user as an input”.  As a result, the scope of claim 4 is indefinite because it is unclear whether Applicant intends for the “input” of claim 4 to reference the “input” of claim 1 or intends to introduce a second, different “input”.  For purposes of examination, claim 4 is interpreted as reciting “[[an]] the input”. 
Claim 4 further recites “the first and second process” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  In view of claim 2, claim 4 is interpreted as reciting “the first process and the second process”.
Finally, claim 4 recites “a submission” in line 7.  However, claims 1 and 2 previously recite “a submission”.  As a result, the scope of claim 4 is indefinite because it is unclear whether Applicant intends for each recitation of “a submission” to reference the submission”.
In view of the above, claim 4 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites “the first and second process” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In view of claim 2, claim 7 is interpreted as reciting “the first process and the second process”.
Claim 7 further “a submission” in line 3.  However, claims 1 and 2 previously recite “a submission”.  As a result, the scope of claim 7 is indefinite because it is unclear whether Applicant intends for each recitation of “a submission” to reference the other recitations or intends to introduce different submissions.  For purposes of examination, claim 7 is interpreted as reciting “[[a]] the submission”.
In view of the above, claim 7 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “the provided content”.  Although claim 1 previously recites “providing content composed by the user”, claim 1 subsequently recites “the content composed by the user” in the “providing” and “controlling” elements.  As a result, there is insufficient antecedent basis for “the provided content” in claim 8.  For purposes of examination, claim 8 is interpreted as reciting “the 

Claim 11 recites “previous content composed by the user” in lines 4–5.  However, claim 9, from which claim 11 depends, previously recites “previous content composed by the user”.  As a result, the scope of claim 11 is indefinite because it is unclear whether Applicant intends for the “previous content” of claim 11 to reference the “previous content” of claim 9 or intends to introduce second, different “previous content”.  For purposes of examination, claim 11 is interpreted as reciting “the previous content composed by the user”.
Claim 11 further recites “the present mood profile” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 11 is interpreted as reciting “[[the]] a present mood profile”
In view of the above, claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “previous content composed by the user” in lines 4–5.  However, claim 9, from which claim 12 depends, previously recites “previous content composed by the user”.  As a result, the scope of claim 12 is indefinite because it is unclear whether Applicant intends for the “previous content” of claim 12 to reference the “previous content” of claim 9 or intends to introduce second, different “previous content”.  For purposes of examination, claim 12 is interpreted as reciting “the previous content composed by the user”.

Claim 13 recites “providing content composed by a user as an input”.  However, claim 1, from which claim 13 depends, previously recites “content”, “a user”, and “an input”.  As a result, the scope of claim 13 is indefinite because it is unclear whether Applicant intends for the “content”, “user” and “input” of claim 13 to reference the corresponding elements of claim 1 or intends to introduce second, different elements.  For purposes of examination, claim 13 is interpreted as reciting “providing the content composed by [[a]] the user as [[an]] the input”.
In view of the above, claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites “the one or more respective outputs of the selected one or more trained machine learning models”.  Although claim 1 previously recites “the plurality of differently trained machine learning models being configured to provide respective outputs”, there is insufficient antecedent basis for “the one or more respective outputs of the selected one or more trained machine learning models” in claim 14.  For purposes of examination, claim 14 is interpreted as reciting “[[the]] one or more respective outputs of the selected one or more trained machine learning models”.
In view of the above, claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–6, 8–9, 12–15, and 19–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bojja et al. (U.S. 2017/0185581).
Claims 1, 19, and 20:  Bojja discloses an apparatus comprising 
at least one processor (See paragraph 127); and 
at least one memory including computer program code (See paragraph 125), 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (See paragraphs 125–127): 
obtaining a value of one or more parameters which vary with actions of a user (See paragraphs 32–33, wherein preference and behavioral feature values are obtained); 
accessing an artificial intelligent agent (See paragraph 34, wherein a manager module is disclosed) configured to use one or more trained machine learning models 
providing content composed by the user as an input to the artificial intelligent agent to cause generation of feedback to the user on the content composed by the user, the feedback being dependent on the artificial intelligent agent (See paragraphs 33–34, wherein user content is input into the selected classifier to generate an emoji output); 
controlling a submission based on the content composed by the user (See paragraph 33, wherein the generated emoji output is automatically inserted or presented to the user for selection); and 
causing the feedback to be provided to the user (See paragraph 33, wherein the generated emoji output is presented to the user for selection).
With respect to claim 19, Bojja discloses a computer readable medium (See paragraph 19).
Claim 2:  Bojja discloses the apparatus as claimed in claim 1 wherein providing the content composed by the user as an input to the artificial intelligent agent causes a selection between a first process for controlling a submission based on the content composed by the user and a second, different process for controlling a submission based on the content composed by the user (See paragraph 33, wherein the generated 
wherein the selection between the first process and the second process is dependent on the artificial intelligent agent (See paragraphs 33–34 and 69, wherein process selection is performed by the manager module), and 
wherein the second process provides the feedback before enabling a submission based on the content composed by the user (See paragraph 33, wherein the generated emoji output is presented to the user for selection in a second process).
Claim 3:  Bojja discloses the apparatus as claimed in claim 2 wherein the first process for controlling a submission based on the content composed by the user comprises automatic submission based on the content composed by the user (See paragraph 33, wherein the generated emoji output is automatically inserted in a first process).
Claim 4:  Bojja discloses the apparatus as claimed in claim 2 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: provide an input, based on a subject that is addressed by the content composed by the user, to the artificial intelligent agent (See paragraphs 33–34, wherein a topic domain is provided as an input), 
wherein the selected one or more trained machine learning models are configured to generate content addressing the subject (See paragraphs 33–34, wherein a topic domain is provided as an input, and wherein the generated output addresses the topic domain), and 

Claim 5:  Bojja discloses the apparatus as claimed in claim 4 wherein the subject is obtained from further content which has been provided to the user, wherein the further content has been rendered to the user in a period of time or period of user interaction time directly preceding composition of the content by the user (See paragraph 60, in view of paragraph 68, wherein content streams in a current session are disclosed in the context of both senders and recipients).
Claim 6:  Bojja discloses the apparatus as claimed in claim 4 wherein the subject is obtained by processing the content composed by the user (See paragraphs 33–34, wherein the topic domain is determined from user content).
Claim 8:  Bojja discloses the apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: apply the selected one or more trained machine learning models to the provided content composed by the user 
Claim 9:  Bojja discloses the apparatus as claimed in claim 1 wherein the plurality of differently trained machine learning models are trained using training data comprising previous content composed by the user (See paragraphs 32 and 47, wherein the classifiers are trained on content produced by the user, and paragraph 100, wherein model learning is performed in real-time based on every user response).
Claim 12:  Bojja discloses the apparatus as claimed in claim 9 wherein the one or more parameters which vary with actions of the user comprise one or more intended recipients of the content composed by the user (See paragraphs 32 and 60, wherein sender and recipient demographics are utilized as parameters, which requires identifying an intended recipient), and 
wherein the selection of one or more trained machine learning models comprises selecting one or more trained machine learning models which have been trained on previous content composed by the user for a similar one or more intended recipients (See paragraphs 32 and 60, wherein sender and recipient demographics are utilized as feature parameters, and paragraphs 32 and 47, wherein the classifiers are trained on content produced by the user).
Claim 13:  Bojja discloses the apparatus as claimed in claim 1 wherein providing content composed by a user as an input to the artificial intelligent agent is responsive to a user input requesting a submission based on the content composed by the user (See paragraph 8, wherein a user may request content in response to larger or smaller portions of text input).
Claim 14:  Bojja discloses the apparatus as claimed in claim 1 wherein the one or more trained machine learning models are comprised in one layer of the artificial intelligent agent, and wherein one or more other layers comprise one or more evaluative modules configured to evaluate the one or more respective outputs of the selected one or more trained machine learning models (See paragraphs 111–113, in view of paragraph 125, wherein emoji suitability is evaluated after suggested emojis are produced by the classifier layer, and wherein emoji suitability may be implemented as a module; see also paragraphs 103–104).
Claim 15:  Bojja discloses the apparatus as claimed in claim 1, wherein the selected one or more trained machine learning models are trained to generate content as if composed by the user (See paragraph 33, wherein the generated content embodies the content submitted by the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (U.S. 2017/0185581) in view of Ioannou et al. (U.S. 2017/0250931).
Claim 7:  As disclosed above, Bojja discloses the elements of claims 1–2.  

Ioannou discloses wherein the selection between the first and second process for controlling a submission based on the content composed by the user is dependent on a sentiment classification of the generated content (See paragraphs 49, 87, and 106, wherein automatic posting processes are selected according to sentiment classification of the content).
Bojja discloses a system directed to suggesting emojis based on content evaluation.  Ioannou discloses a system directed to managing automated social media posts.  Each reference discloses a system directed to generating conditional content.  The technique of selecting processes based on sentiment is applicable to the system of Bojja as they each share characteristics and capabilities; namely, they are directed to generating conditional content.
One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ioannou to the teachings of Bojja would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate conditional content generation into similar systems.  Further, applying 
Claim 16:  Bojja does not expressly disclose the elements of claim 16.
Ioannou discloses wherein the submission is disabled until the content composed by the user has been changed by the user (See FIG. 2 and paragraphs 71, 76, and 88, wherein responsive actions include editing or recommending edits or filtering/censoring content).
One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Claim 17:  Bojja does not expressly disclose the elements of claim 17.
Ioannou discloses wherein the submission is disabled until the feedback changes in response to the change to the content composed by the user (See FIG. 2 and paragraphs 71, 76, and 88, wherein responsive actions include editing or recommending edits or filtering/censoring content, and wherein continuous conditional monitoring may detect changes).
One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Claim 18:  Bojja does not expressly disclose the elements of claim 18.

One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (U.S. 2017/0185581) in view of Mandagere et al. (U.S. 2010/0250501).
Claim 10:  As disclosed above, Bojja discloses the elements of claims 1 and 9.  
Bojja discloses the apparatus as claimed in claim 9 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: 
classify the previous content composed by the user according to a value, obtained when the previous content was composed, of the one or more parameters which vary with actions of the user (See paragraphs 32 and 47, wherein the classifiers are trained on content produced by the user, and paragraph 100, wherein model learning is performed in real-time based on every user response).  Although Bojja discloses training a plurality of machine learning models on previous content, Bojja does not expressly disclose the remaining claim elements.
Mandagere discloses functionality to form different sets of training data from differently classified previous content (See paragraph 35, wherein training objects are 
train respective different machine learning models on respective different sets of training data so as to provide the plurality of differently trained machine learning models (See paragraph 35, wherein training objects are divided into sets, grouped in the broad classes, and used to build classifiers for the broad classes).
Bojja discloses a system directed to suggesting emojis based on content evaluation.  Mandagere discloses a system directed to adaptively deduplicating data.  Each reference discloses a system directed to data management using classifiers.  The technique of using different training sets is applicable to the system of Bojja as they each share characteristics and capabilities; namely, they are directed to data management.
One of ordinary skill in the art would have recognized that applying the known technique of Mandagere would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mandagere to the teachings of Bojja would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate data management into similar systems.  Further, applying different training sets to Bojja would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (U.S. 2017/0185581) in view of Chen et al. (U.S. 2010/0325135).
Claim 11:  As disclosed above, Bojja discloses the elements of claims 1 and 9.  
Bojja discloses the apparatus as claimed in claim 9 wherein the one or more parameters which vary with actions of the user comprise parameters which parameterize mood profiles of the user (See paragraphs 32 and 55, wherein sentiment analyzers determine feature parameter values of the user).  Although Bojja discloses “wherein the selection of one or more trained machine learning models comprises selecting one or more trained machine learning models which have been trained on previous content” (See citations above), Bojja does not expressly disclose the remaining claim elements.
Chen discloses wherein the selection of one or more trained machine learning models comprises selecting one or more trained machine learning models which have been trained on previous content in a different mood profile to the present mood profile (See paragraphs 53–54, wherein mood profiles are associated with mood classification models).
Bojja discloses a system directed to suggesting emojis based on content evaluation.  Chen discloses a system directed to content evaluation according to mood profiles.  Each reference discloses a system directed to content analysis.  The technique of using mood profiles is applicable to the system of Bojja as they each share characteristics and capabilities; namely, they are directed to content analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved 

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Mangaonkar (Mangaonkar, A. (2017). Collaborative detection of cyberbullying behavior in twitter data (Order No. 10607423). Available from ProQuest Dissertations and Theses Professional. (1980717721).) discloses a system directed to detecting bullying content using machine learning models; 
Chen et al. (U.S. 2015/0347905) discloses a system directed to training user attitude models using sentiment related to posted content; and
Blanco et al. (U.S. 2018/0260727) discloses a system directed to predicting feedback during content creation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623